        Case 1:18-cv-01058-SCJ Document 38 Filed 11/16/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

RAFEE BROWN and WILLIE STYLES,

             Plaintiffs,

       vs.                                 Civil Action No. 1:18-cv-1058-SCJ

M & R HOME SOLUTIONS, LLC,
RAYMOND VAN TIFLIN II, and
MADELEINE STANLEY,

             Defendants.

                           SUGGESTION OF BANKRUPTCY

   Plaintiffs Rafee Brown and Willie Styles provide notice to the Court and parties

that on November 5, 2020, Defendant Raymond Van Tiflin II filed a voluntary

bankruptcy petition in the United States Bankruptcy Court for the Northern District

of Georgia under Chapter 7 of the Bankruptcy Code (11 U.S.C. § 11 et seq.), the

same being In re: Raymond Maurice Van Tiflin II., Bankruptcy Case No. 20-

71462-lrc.

   Pursuant to 11 U.S.C. § 362, the present action is stayed with respect to the

Debtor in that case, Defendant Raymond Van Tiflin II. The stay should not apply

to the remaining Defendants, however, because no “unusual circumstances” exist
        Case 1:18-cv-01058-SCJ Document 38 Filed 11/16/20 Page 2 of 3




warranting departure from the rule that “the automatic stay provisions of section

362(a) generally are not available to third-party non-debtors.”1

This 16th day of November 2020,

                                              Respectfully submitted,

                                              DELONG, CALDWELL, BRIDGERS,
                                              FITZPATRICK & BENJAMIN, LLC

                                              /s/ Matthew W. Herrington
101 Marietta Street, NW                       Charles R. Bridgers
Suite 2650                                    Georgia Bar No. 080791
Atlanta, Georgia 30303                        Matthew W. Herrington
(404) 979-3150 Telephone                      Georgia Bar No. 275411
(404) 979-3170 Facsimile
charlesbridgers@dcbflegal.com                 Counsel for Plaintiff
matthew.herrington@dcbflegal.com




1
  In re Sunbeam Secs. Litig., Nos. 98-8258, 99-8275, 2001 U.S. Dist. LEXIS 8931,
at *3 (S.D. Fla. Mar. 26, 2001) (citing McCartney v. Integra Nat. Bank North, 106
F.3d 506, 509-10 (3rd. Cir. 1997); Croyden Assocs. v. Alleco, Inc., 969 F.2d 675,
677 (8th Cir.1992)).
        Case 1:18-cv-01058-SCJ Document 38 Filed 11/16/20 Page 3 of 3




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

RAFEE BROWN and WILLIE STYLES,

              Plaintiffs,

       vs.                                 Civil Action No. 1:18-cv-1058-SCJ

M & R HOME SOLUTIONS, LLC,
RAYMOND VAN TIFLIN II, and
MADELEINE STANLEY,

              Defendants.

                              CERTIFICATE OF SERVICE

I hereby certify that on this date I have filed the foregoing document in the Court’s

CM/ECF system, thereby ensuring electronic service upon all counsel of record. I

further certify that on this date I served the foregoing document on the following

by U.S. Mail, postage prepaid:

                            M&R Home Solutions, LLC
                               Madeleine Stanley
                             Raymond Van Tiflin, II
                              308 Nobleman Way
                               Canton, GA 30114

Dated: November 16, 2020

                                              /s/ Matthew W. Herrington
                                              Matthew W. Herrington
                                              Georgia Bar No. 275411

                                              Counsel for Plaintiffs
